Citation Nr: 1201722	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  07-17 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for neurocardiogenic syncope, for the period from May 5, 2006 to May 1, 2008.

2.  Entitlement to an initial evaluation in excess of 30 percent for neurocardiogenic syncope, status post pacemaker placement, for the period beginning August 1, 2008.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 2000 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for neurocardiogenic syncope and assigned a noncompensable evaluation beginning May 5, 2006-the date following his discharge from service.  The Veteran timely appealed that issue.

During the pendency of the appeal, a November 2007 supplemental statement of the case increased the Veteran's neurocardiogenic syncope to 20 percent disabling effective May 5, 2006.  Subsequently, he underwent a pacemaker placement procedure on May 2, 2008.  A November 2008 supplemental statement of the case awarded the Veteran a temporary total 100 percent evaluation under Diagnostic Code 7018 from May 2, 2008 to August 1, 2008; the disability evaluation was returned to 20 percent, beginning August 1, 2008.  Subsequently, in a July 2009 supplemental statement of the case, the Veteran's neurocardiogenic syncope was increased to 30 percent disabling, effective August 1, 2008.  The Board has recharacterized the appeal into two distinct issues, as noted above, in light of these facts.

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in May 2010; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in October 2010, at which time higher evaluations for the applicable time periods were denied.  The Veteran timely appealed the Board's denial to the United States Court of Appeal for Veterans Claims (Court).  During that appeal, the Veteran and the Secretary of the Department of Veterans Affairs (Secretary) jointly agreed to remand the case in order for the Board to clarify the reasons and bases for its determination.  The Court ordered the Board's October 2010 decision vacated and remanded the case for further development in July 2011.  The case has been returned to the Board at this time in compliance with that July 2011 Court Order and Joint Motion for Remand.  

The Board notes that as it previously remanded this case in the October 2010 Board decision for consideration on an extraschedular basis; as such does not represent a final decision on the merits as to that part of the case, and because that part of the case has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ) and recertified to the Board, the Board will not address the extraschedular evaluation issue at this time.

The Board has additionally taken jurisdiction over the TDIU issue at this time in order to comport with the Court's holding in Rice v. Shinseki, 23 Vet. App. 447 (2009), which held that a claim for TDIU is part and parcel of an increased evaluation claim.  

As noted in the October 2010 Board decision, the issue of a left hand disorder as secondary to neurocardiogenic syncope has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The symptom associated with the Veteran's neurocardiogenic syncope is fainting, which is attributable to a disorder of the heart; the record does not demonstrate separate and distinct cardiologic and neurologic symptomatology.

2.  The Veteran's syncopal episodes do not involve convulsions; his presyncopal episodes do not result in loss of consciousness.

3.  During the period from May 5, 2006, to May 1, 2008, the Veteran experienced sinus arrhythmia and had at least 4 syncopal episodes per year; the record does not demonstrate any episodes of congestive heart failure, METS of at least 5 or less, left ventricular dysfunction with an ejection fraction between 30 and 50 percent, or an average of at least 5 minor episodes per week or 1 major episode every six months (or two per year).

4.  Beginning August 1, 2008, the Veteran had a METS greater than 3 with fatigue, dizziness and syncope, but his METS is not less than or equal to 3 at any time during that period.  There is also no showing of congestive heart failure, left ventricular dysfunction to less than 30 percent, or an average of at least 10 minor episodes per week or 1 major episode every three months.


CONCLUSIONS OF LAW

1.  From May 5, 2006, to May 1, 2008, the criteria establishing an initial evaluation of 30 percent, but no more, for neurocardiogenic syncope have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 4.124a, Diagnostic Codes 7010-18, 8911 (2011).

2.  From August 1, 2008, the criteria establishing an initial evaluation of 60 percent, but no more, for neurocardiogenic syncope have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 4.124a, Diagnostic Codes 7010-18, 8911 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the Veteran's increased evaluation claim for neurocardiogenic syncope arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at the May 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

On appeal, the Veteran and several friends and family members, including his spouse and several members of his spouse's family, have submitted lay statements regarding the Veteran's neurocardiogenic syncope disorder.  Additionally, the Veteran and his spouse testified at a hearing before the undersigned in May 2010.  Taken together, such statements generally demonstrate that prior to his discharge from service, the Veteran had numerous syncopal episodes which may or may not have been accompanied with some form of convulsions or seizure behavior.  After discharge from service, the Veteran and his spouse, particularly, have generally asserted that he has had one or two syncopal episodes (full loss of consciousness) per week and as many as 16 or more presyncopal episodes (not full loss of consciousness, but feelings of dizziness, lightheadedness, etc.) per week.  

The Veteran also specifically stated during his May 2010 hearing that the episodes occurred "two or three times a week, if not more.  Sometimes twice a day."  Since having his pacemaker implanted, he only had syncope episodes with actual loss of consciousness two or three times a month, though he has daily episodes of lightheadedness and dizziness.

These statements also generally note that the Veteran's condition was initially manifested following extertional activities during service, including exercising, but that more recently the episodes occur randomly, with or without exertion; the Veteran has had syncope episodes while sitting, standing, shoveling snow, walking to get the mail, sitting on the toilet and showering, as well as during other activities.  Those lay statements, including many of the statements from his family members, document the changes to the Veteran's activities since onset of his syncope.  Specifically, he was no longer able to drive, hunt, hike, ride recreational vehicles, perform any strenuous activities, or be around radio equipment due to his pacemaker.

The Veteran and his spouse generally refer to syncopal episodes as "major" or "complete syncope" episodes, while referring to presyncopal episodes as "minor episodes" throughout their lay statements.  Such references by the Veteran and his spouse are perceived by the Board to be arguments as to how the rating schedule, particularly Diagnostic Code 8911, should be applied, rather than actual statements of a medical nature.

During military service, an April 2005 treatment note indicated that the Veteran had recurrent syncope and presyncope, most likely due to vasovagal syncope.  A July 2005 in-service treatment noted reports of syncope episodes about 15 times over the past year.  A July 2005 private cardiology consultation diagnosed the Veteran with vasovagal syncope and a very abnormal tilt study.  The Veteran reported 14 to 15 syncope episodes over the past year; those episodes of unconsciousness could last for several minutes.  A November 2005 letter recommending that the Veteran be disqualified from submarine duty noted that he was experiencing syncopal and near-syncopal episodes approximately once a month from September 2004 to April 2005.  He had currently gone 7 months without symptoms at that time. 

Post-service, a September 2006 VA treatment note detailed reports of syncopal episodes beginning three years prior.  Such episodes occurred once a month and they were primarily related to exertion.  This had significantly changed the Veteran's lifestyle as he had to avoid exertion.  A November 2006 treatment note reported an onset of syncopal episodes in 2004.  The physician, on reviewing the record, noted that the Veteran did not have true syncope with each episode; rather, he seemed to have near syncope on several episodes.  

The Veteran underwent a VA examination in January 2007.  He reported that he began having recurrent episodes of near syncope and syncope during service. Some such episodes were fairly dramatic.  He remained very limited as a result of the recurrent syncopal episodes and he was unable to stand for any period of time.  The diagnosis was neurocardiogenic syncope.  The Veteran was still very limited by this and unable to perform any minimal activity more than minimal exertion.  

A September 2007 VA treatment note continued to demonstrate reports of syncope once or twice a week, which mainly occurred when he was getting out of bed or while showering.  He had no other complaints of chest pain or dyspnea.  An electrocardiogram (EKG) at that time demonstrated sinus arrhythmia with early repolarization, though his echocardiogram was normal.  He was diagnosed with neurocardiogenic syncope with limited functional status due to recurrent syncope; NYHA class II-III.

The Veteran was treated again on April 14, 2008, after having a syncopal episode while in the shower; he injured his left wrist and was treated in the emergency room following that incident.  The Veteran reported continued problems with his heart and indicated that he faints 15-16 times a day.  (Emphasis added).  It was noted at that time that he was going to have a pacemaker implanted; the nurse stressed the importance that he not drive because of his fainting problems.

On May 2, 2008, the Veteran underwent a procedure to implant a pacemaker because of his vasovagel syncope.  A May 30, 2008, VA treatment note demonstrated that the Veteran's exercise tolerance was generally improving and that no syncope had occurred since the implant.  However, he still had "considerable dizziness and some weakness with significant exercise load (>3 Mets per expenditure evaluation form-see scanned documentation from today)."  Histograms noted 55 percent atrial pacing with ">254 rate drop episodes" noted.  The Veteran was diagnosed with vasovagel syncope without further syncope but with continued dizzy episodes and weakness associated limiting his activities of daily living and work.  The physician noted that the Veteran was gradually improving but still could not drive or perform activities requiring much exertion.  The Veteran was not cleared to return to work at that time.

The Veteran was treated at the emergency room on October 2, 2008, with complaints of chest pain and nausea.  The treating physician noted that the Veteran had a pacemaker inserted in May 2008.  He was discharged on October 3, 2008, with a diagnosis of chest pain ruled out for myocardial infarction. 

The Veteran underwent a VA examination in December 2008.  He reported that since the pacemaker implementation in May 2008, he had experienced 3 episodes of syncope.  He stated that he felt "presyncopal" all of the time.  There was no history of myocardial infarction, congestive heart disease, rheumatic heart disease, hypertensive heart disease or syphilitic heart disease.  There was a history of syncope with daily fatigue, angina and dizziness.  The examiner noted that the Veteran had syncope with minimal activity.  The Veteran completed a stress test normally (METS >10 in 2007) without any symptoms.  Another documented METS estimate was 3 ("METS=3").  The examiner indicated that he was unable to state an average METS, as the symptoms were episodic and occurred both with and without activity.  LV dysfunction testing was done.  The ejection fraction was less than 50 percent.  The diagnosis was neurocardiogenic status post pacemaker implant.  There were significant effects on his occupation as he passed out at work and was let go due to this problem.  The examiner noted that the Veteran was a mechanic who stopped working in 2007 due to his syncope.  His physical employability appeared to be limited by his syncope but his sedentary employability would not be limited. 

The Veteran presented to the emergency room in April 2009 with complaints of chest pain accompanied with headache, vomiting and blurred vision.  He denied dysuria.  He was diagnosed later that day with acute gastritis and anxiety-related arrhythmia. 

Another VA examination was performed in June 2009.  The examiner estimated 10 METS based upon the most recent stress test. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's neurocardiogenic syncope was initially rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8199-8108.  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to neurocardiogenic syncope, and it must be rated by analogy.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Diagnostic Code 8108, applicable to narcolepsy, provides that narcolepsy is to be rated as epilepsy, petit mal, which is evaluated under Diagnostic Code 8911.  

Subsequently, following the implantation of a pacemaker in May 2008, the Veteran was rated under Diagnostic Code 7018-8199.  He was assigned a 100 percent evaluation under 7018  (for the implantation of the pacemaker) from May 2, 2008, through July 31, 2008, and thereafter, beginning August 1, 2008, a 30 percent evaluation; such evaluations were assigned under Diagnostic Codes 7018 and 7010, respectively.  Thus, the Board notes that the Diagnostic Codes relevant for evaluation of the Veteran's neurocardiogenic syncope in this case are Diagnostic Codes 7010, 7011, 7015, and 8911.

Diagnostic Code 8911 provides that petit mal epilepsy is to be rated under the General Rating Formula for Minor Seizures.  Under Diagnostic Code 8911, a 20 percent disability rating is assigned where there are at least two minor seizures in the last six months.  A 40 percent rating is assigned when there is at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly.  A 60 percent rating is warranted when the disability averages at least 1 major seizure in 4 months over the last year, or 9 to 10 minor seizures per week.  An 80 percent rating is assigned when the disability averages at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly.  Finally, a 100 percent rating is warranted when the disability averages at least 1 major seizure per month over the last year.  See 38 C.F.R. § 4.124a, Diagnostic Code 8911 (2011). 

Two notes to Diagnostic Code 8911 define major and minor seizures. A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  See Id., Notes (1) and (2).

Also of relevance in this case are Diagnostic Codes 7010 and 7018.  Under Diagnostic Code 7018, implantable cardiac pacemakers are rated as 100 percent disabling for two months following hospital admission for implantation or re-implantation.  Thereafter, they are rated as supraventricular arrhythmias (Diagnostic Code 7010), ventricular arrhythmias (Diagnostic Code 7011), or atrioventricular block (Diagnostic Code 7015), with a minimum 10 percent disability rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7018. 

Under Diagnostic Code 7010, a 10 percent rating is assigned for supraventricular arrhythmias manifested by permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes/year of paroxysmal atrial fibrillation, or other supraventricular tachycardia documented by ECG or Holter monitor.  A 30 percent rating (the maximum under this code) is assigned for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than 4 episodes/year documented by ECG or Holter monitor.  An evaluation in excess of 30 percent is not available under Diagnostic Code 7010.  See 38 C.F.R. § 4.104, Diagnostic Code 7010 (2011).

Pursuant to Diagnostic Code 7011, used in rating sustained ventricular arrhythmias, a 10 percent rating is warranted where a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatate on EKG, ECG, or x-ray.  A 60 percent rating is warranted where there has been more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for (1) indefinite period from date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy, or; with an automatic implantable Cardioverter-Defibrillator in place or (2) where the evidence shows chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7011 (2011).  

Under Diagnostic Code 7015, concerning atrioventricular block, a 10 percent evaluation is warranted in cases where a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication or a pacemaker is required.  A 30 percent evaluation is appropriate in cases where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on EKG, ECG, or x-ray.  A 60 percent evaluation contemplates more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is warranted where there has been chronic congestive heart failure, or workload of 3 METs or less results in dyspnea, fatigue angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7015 (2011). 

The Board takes judicial notice that the symbols ">" means "greater than" and "<" means "less than."

As an initial matter, the Veteran and his representative have argued that he is entitled to separate evaluations under Diagnostic Codes 7010-18 and 8911, citing Estaban v. Brown, 6 Vet. App. 259 (1994), which held that where separate and distinct manifestations have arisen from the same injury, separate disability evaluations may be assigned where none of the symptomatology overlaps.  

The Veteran's neurocardiogenic syncope consists of cardiac arrhythmias followed by syncopal spells (i.e., fainting spells, where the Veteran loses consciousness).  Given this, the Board finds that separate evaluations are not warranted in this case.  Indeed, the Veteran and his representative do not point to any specific distinct manifestations that would warrant a separate evaluation in this case.  At essence, the Veteran's heart disorder leads to fainting.  While the fainting does relate to both the cardiovascular system and the neurologic symptom, the critical factor is that there is only one true disabling symptom here- the result of the syncope, which is manifested by fainting spells.  To award simultaneous ratings under both cardiovascular and neurologic codes contemplating the same symptom of fainting would constitute impermissible pyramiding under 38 C.F.R. § 4.14.  

As noted above, assignment of multiple ratings for the fainting disorder at issue is not appropriate in this case.  Instead, the Board has considered all relevant diagnostic codes in order to find a code section which appropriately reflects the symptomatology demonstrated by the neurocardiogenic syncope and that is most favorable to the Veteran.  

Increased Evaluation for Period of May 5, 2006 to May 1, 2008

The Board finds that a 30 percent evaluation, but no more, for neurocardiogenic syncope is warranted for the period from May 5, 2006, to May 1, 2008, for the reasons discussed below.

During the period in question, the record demonstrates sinus arrhythmia, as reflected in a September 2007 treatment note and the accompanying EKG testing.  Additionally, the Veteran had more than 4 syncopal episodes per year.  Therefore, the symptoms associated with  the Veteran's neurocardiogenic syncope more closely approximate the criteria for a 30 percent evaluation under Diagnostic Code 7010.  Such a 30 percent evaluation is the highest evaluation available under that Diagnostic Code.  See 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7010.

In order to acheive a higher evaluation, the evidence during the relevant period must demonstrate one of the following: (a) at least one episode of (if not chronic) congestive heart failure; (b) left ventricular dysfunction between 30 and 50 percent; (c) a workload less than 5 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, (d) at least an average of 5 minor seizures weekly or 1 major seizure in the last six months (or two in a year).  Based on the facts as set forth in pertinent part above, none of these criteria have been satisfied during the period in question.  Indeed, the Board notes the lack of any acute congestive heart failure episodes during this period.  Nor does the evidence note a METS reading of at least 5, though he clearly demonstrated fatigue, dizziness and syncope.  Furthermore, the December 2008 VA examination noted that the Veteran had a normal stress test (10 METS) in 2007.  Moreover, the Veteran does not assert that he had a METS score of less than 5 until May 30, 2008, which is outside the period immediately in question.  Finally, the evidence does not demonstrate that the Veteran's heart has left ventricular dysfunction that is at least 50 percent or less during this period, nor does he, his spouse and family members, or his representative allege any such left ventricular dysfunction on appeal.  

Turning now to the criteria for seizures, the Board initially finds that the Veteran's syncopal episodes are most analogous to minor seizures.  The syncopal episodes are not major seizures because there is no evidence that the Veteran has any convulsions during his episodes of syncope.  The Board acknowledges that the lay statements of record demonstrate that the Veteran had convulsions associated with his syncope while in service; however, the treatment notes and lay statements describing his syncopal episodes since discharge from service have not been described or indicated any associated convulsions.  The Board further finds that the Veteran's noted presyncopal episodes are not closely analogous to minor seizures because there is no brief loss of consciousness associated with those episodes.

Given the above findings, the Board concludes that a higher evaluation under Diagnostic Code 8911 is not applicable for the period in question because the evidence demonstrates that the Veteran had an average of one or two syncopal episodes a week.  While the Board acknowledges his report of fainting (a syncopal episode) 15 to 16 times a day in an April 14, 2008, treatment note, the Board finds that such a report is not credible in light of the previous and subsequent reports made by the Veteran.  Significantly, the Board notes that the April 14, 2008, treatment note is the sole report of that many syncopal episodes a day.  Moreover, none of the Veteran's lay statements indicate that same frequency of syncopal episodes, even when he thoroughly documented the history of his symptoms.  Thus, the more credible and probative evidence demonstrates that the Veteran has an average of one or two syncopal episodes a week.  Thus, a higher evaluation under Diagnostic Code 8911 is not for application in this case for this period.  See 38 C.F.R. § 4.124a, Diagnostic Code 8911.

Accordingly, the Veteran's neurocardiogenic syncope symptomatology more closely approximates the criteria necessary for a 30 percent evaluation, but no more, for the period from May 5, 2006 to May 1, 2008.  See 38 C.F.R. §§ 4.7, 4.104, 4.124a, Diagnostic Codes 7010-18, 8911.  In reaching this conclusion, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Evaluation for Period Beginning August 1, 2008

The Veteran has been assigned a 100 percent evaluation under Diagnostic Code 7018, for pacemaker implantation, for the period of May 2, 2008 to July 31, 2008.  Under that Diagnostic Code, that 100 evaluation is automatically reduced after twp months and evaluated under another Diagnostic Code.  See 38 C.F.R. § 4.104, Diagnostic Code 7018.

The Board finds that a 60 percent evaluation, but no more, is warranted for the period beginning August 1, 2008.  Indeed, following his pacemaker implantation procedure, the Veteran underwent a stress test, which showed a workload of ">3 METS," as reflected in a treatment note dated May 30, 2008.  Such test result warrants a 60 percent evaluation under Diagnostic Code 7011 or 7015.

Regarding the stress test results, the Board calls attention to some potentially confusing references in the record.  Specifically, at the December 2008 VA examination, the VA examiner indicated that a prior stress test yielded a result of "METS=3."  However, this appears to be an erroneous recitation of the evidence.  The record has been thoroughly reviewed and no stress test result of "METS=3" has been found.  Again, as reported on May 30, 2008, a stress test had showed METS of greater than 3.  Had the December 2008 examiner listed both findings, it might suggest multiple tests and raise the possibility that a record may be outstanding.  However, the examiner in December 2008 did not reference the "METS>3" finding that is clearly is record.  This strongly suggests that he simply mis-described that earlier record, and that there is no outstanding evidence.  Indeed, the Veteran's own statements do not in any way suggest that additional evidence remains outstanding.  Indeed, while the Veteran indicated that a stress test showed METS of less than 3, he identified such test as the one performed on May 30, 2008.  That record is clearly in the file and clearly indicates a METS of greater than, not less than, 3.  So it clearly appears that the Veteran is simply misunderstanding the test results already present in the record.  Therefore, no evidence of record establishes a stress test result of 3 METS or less.  Accordingly, there is no basis for an increased rating under Diagnostic Codec 7011 or 7015.  The other criteria under those diagnostic codes, as described earlier in this decision, have also not been satisfied.  For example, there is no showing of congestive heart failure or left ventricular dysfunction with an ejection fraction of less than 30.  

Turning to the criteria governing seizures, to achieve the next-higher 80 percent evaluation the record must show at least an average of 10 minor episodes a week, or 1 major seizure every three months over the last year.  

The evidence following implantation of the Veteran's pacemaker is clear that he has not suffered more than two or three syncopal episodes per week.  Moreover, there appears to be a significant difference between the number of weekly syncopal episodes reported by the Veteran and his spouse during examinations and medical treatment-particularly his report atr the December 2008 examination that only 3 syncopal episodes had occurred since his pacemaker surgery in May 2008- and the number of episodes reported in his lay statements-particularly the Veteran's statements noting 2 or 3 episodes a week, if not twice or more a day.  In any event, no reports place the average number of weekly events at 10 or more at any time during the appeal period.  The Board again notes that the Veteran and his spouse do not report any convulsions during syncopal episodes and that convulsive episodes-even if such occur-are not shown to occur with the frequency requisite for an evaluation in excess of 60 percent.  Thus, a higher evaluation cannot be assigned under Diagnostic Code 8911.  See 38 C.F.R. § 124a, Diagnostic Code 8911.

Given the above findings, the Board finds that the Veteran's symptomatology associated with his neurocardiogenic syncope is most closely approximated by the criteria for a 60 percent evaluation under Diagnostic Code 7011 or 7015 for the period beginning August 1, 2008.  There is no support for an evaluation in excess of that amount.   Accordingly, the Board finds that a 60 percent evaluation is warranted, beginning August 1, 2008, for neurocardiogenic syncope.  See 38 C.F.R. §§ 4.7, 4.104, 4.124a, Diagnostic Codes 7010-18, 8911.  In reaching this conclusion, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a 30 percent evaluation, but no more, for neurocardiogenic syncope, for the period of May 5, 2006 to May 1, 2008, is granted, subject to the regulations controlling payment of monetary benefits.

Entitlement to a 60 percent evaluation, but no more, for neurocardiogenic syncope, status post pacemaker placement, beginning August 1, 2008, is granted, subject to the regulations controlling payment of monetary benefits.


REMAND


As noted previously, when this matter was last before the Board in October 2010, the issue of entitlement to extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) for the disability at issue was bifurcated and remanded for additional development, to include the issuance of an opinion by the Director of Compensation and Pension Service or the Under Secretary for Benefits.  This remanded matter was not affected by the subsequent Court order vacating the October 2010 Board decision.  Therefore, the extraschedular component of the claim is still in the developmental phase and is not ripe for appellate consideration at this time.  The Board reminds the RO/AMC that its previous October 2010 remand regarding extraschedular consideration of the Veteran's neurocardiogenic syncope has still yet to be returned to the Board, and that such still has legal effect.  

Additionally, the Veteran and his family have stated throughout the appeal period that he is unable to work due to his neurocardiogenic disorder due to his inability to control his syncopal spells.  In this regard, he noted several instances where he was denied a job due to his syncope diagnosis.  The Board acknowledges that the December 2008 VA examiner's opinion stated the Veteran would not be unemployable in a sedentary setting.

In light of the Board's staged grant of 60 percent for neurocardiogenic syncope and the Veteran's lay evidence above, the Board finds that that another medical opinion as to unemployability is necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).


Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's claims file to be sent to an appropriate examiner for an opinion as to the claimed unemployability.  The examiner should review the claims file in conjunction with the opinion, including the prior ordered examinations, and indicate that such review has occurred.  

Following a claims file review, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, to include his neurocardiogenic syncope, PTSD, tinnitus, right hand fracture, nasal fracture, right arm scar and right hand warts, either alone, or together, are sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  

The examiner should pay specific attention to the evidence prior to June 10, 2009, and particularly discuss the Veteran's neurocardiogenic syncope and its effect on his ability to be employed.  The examiner should also address the lay evidence from the Veteran and his family regarding the significant effects on his ability to function, and should also consider the December 2008 VA examiner's opinion.  The examiner should also take into account the findings by the Board in this decision, as discussed above.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Ensure that the Veteran's claim for TDIU is referred to the Director of Compensation and Pension Services for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 4.16 (b), in compliance with the prior October 2010 remand directives.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


